Mr. Justice Green delivered the opinion of the Court. This suit was brought to recover damages for personal injuries to appellee, resulting from the negligence of appellant in maintaining a bridge in an unsafe and dangerous condition over a ditch in a public street of the corporation. The jury found- defendant guilty, and assessed plaintiff’s damages at $100. Defendant’s motion for a new trial was overruled, and judgment was entered for the damages assessed and costs of suit. Defendant thereupon took this appeal. Mo question of law is presented in the argument, but we are asked to reverse the judgment upon the ground that the verdict is not warranted by the evidence. An examination of the record satisfies us the jury were justified by the evidence in finding defendant guilty of the negligence charged, causing the injury complained of, and that plaintiff was not guilty of any contributory negligence barring her recovery. The judgment is affirmed.